Citation Nr: 0608637	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served as a New Philippine Scout from May 1946 to 
March 1949.  He died in September 1994.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
service connection for the cause of the veteran's death.  The 
Board remanded the matter in December 2004 for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the remand in December 2004, the Board requested an 
opinion from the Veterans Health Administration (VHA) due to 
complex medical questions involved in the appeal.  See 
38 C.F.R. § 20.901(a) (2005).  An opinion was received in 
December 2005.  In January 2006, a copy of the opinion was 
provided to the appellant along with a letter advising her 
that she could submit additional evidence in favor of her 
appeal.  Additional evidence was received from the appellant 
later that month.  In a statement received in February 2006, 
she indicated that she wanted her claim remanded to the 
agency of original jurisdiction (AOJ) for review of the new 
evidence that she submitted.



Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement 
to service connection for the cause of 
the veteran's death.  If the issue 
remains denied, provide the appellant 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including the applicable 
legal authority and a summary of any 
evidence received since the issuance of 
the SSOC in June 2005.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


